DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/22 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks of 10/30/2022 pages 7-10, with respect to the 35 U.S.C. § 103 rejections of the previously presented claim 5 and its analogous claims, have been considered but they are not persuasive.
The Applicant argues on Pages 7-8 that the combination of Lawall, Gross, and Takeda does not teach wherein, when not activated, the first shape memory material member is slack and does not substantially engage the seat pan and wherein, when activated, the first shape memory material member is taut and directly engages the seat pan, and… of the previously presented claim 5. The Examiner maintains that Gross at Fig. 1 Element 20; Paragraph [0014] (i.e. tilt pan), Lawall at Paragraph [0068], Takeda at Paragraphs [0006] and [0114] (i.e. Lawall discloses the shaped material member is taut… and the tilting and Takeda teaches specifically tilting in the lateral direction), Gross at Fig. 1 Element 20 and Paragraph [0014] (i.e. tilt pan), and Lawall at Paragraph [0068] (i.e. “wherein…”) teaches these limitations. The Examiner further states that taut and slack are terms relative to each other, as noted in Specification Paragraph [0068], i.e. “…are slack or otherwise not taut” and Paragraph [0075], i.e. “…reducing its slack and even becoming taut” and are properly disclosed in Lawall in Paragraph [0068].
Therefore, the Examiner maintains the applicability of the reference(s) for the reasons above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lawall et al. (US 2009/0218858, hereinafter Lawall; published 09/03/2009; already of record in the IDS), in view of Gross et al. (US 2010/0066142, hereinafter Gross; published 03/18/2010; already of record), further in view of Takeda et al. (US 2020/0276971, hereinafter Takeda; effectively filed 02/28/19; already of record).

Regarding claim 1, Lawall discloses:
A system comprising:
a vehicle seat including a seat portion (Fig. 2; Paragraph [0006]), the seat portion 
including:
	a seat cushion (Fig. 2 Element 22; Paragraph [0059], i.e. cushion layer);
…
	a seat frame, [a reconfigurable seat structure] being at least partially supported by the seat frame (see annotated Fig. 2b below, i.e. a seat frame exists to support a vehicle seat);
a first shape memory material member located between the [reconfigurable seat structure] and the seat frame (Fig. 2 Element 14; Fig. 2b Element 14; Paragraphs [0035]-[0036]; see annotated Fig. 2b below, i.e. a seat frame exists to support a vehicle seat),
the first shape memory material member being operatively positioned such that, when activated, the first shape memory material member becomes taut (Paragraph [0068], i.e. the activated element becomes taut by reducing the slack) and [adjusts the seat position] (Fig. 2 Element 14; Fig. 2b Element 14; Paragraphs [0059]-[0061], i.e. a left member and a right member), and
when not activated, the first shape memory material member becomes slack and does not substantially engage the [reconfigurable seat structure] (Paragraph [0068], i.e. the activated element becomes slack or otherwise not taut),
whereby the seat cushion does not tilt in the first lateral direction (Fig. 2b; Paragraphs [0014], [0038], and [0068], i.e. the spring causing the bolsters to return to an original state once a threshold is no longer met and actuation no longer occurs); and
a second shape memory material member located between the [reconfigurable seat structure] and the seat frame (Fig. 2 Element 14; Fig. 2b Element 14; Paragraphs [0035]-[0036] and [0068], i.e. a left member and a right member),
the second shape memory material member being operatively positioned such that, when activated, the second shape memory material member becomes taut (Paragraph [0068], i.e. the activated element becomes taut by reducing the slack) and [adjusts the seat position] ( Fig. 2 Element 14; Fig. 2b Element 14; Paragraphs [0035]-[0036] and [0068]), and
when not activated, the second shape memory material member becomes slack and does not substantially engage the [reconfigurable seat structure] (Paragraph [0068], i.e. the activated element becomes slack or otherwise not taut),
whereby the seat cushion does not tilt in the second lateral direction (Fig. 2b; Paragraphs [0014], [0038], and [0068], i.e. the spring causing the bolsters to return to an original state once a threshold is no longer met and actuation no longer occurs).

    PNG
    media_image1.png
    232
    256
    media_image1.png
    Greyscale



Lawall does not disclose:
…
a seat pan, the seat cushion being at least partially supported by the seat pan; and
a seat frame, the seat pan being at least partially supported by the seat frame;
a first shape memory material member located between the seat pan and the seat frame,
the first shape memory material member being operatively positioned such that, when activated, the first shape memory material member becomes taut and directly contacts an underside of the seat pan to cause the entire seat pan to tilt in a first lateral direction, whereby the seat cushion tilts in the first lateral direction, and
when not activated, the first shape memory material member becomes slack and does not substantially engage the seat pan, …
a second shape memory material member located between the seat pan and the seat frame,
the second shape memory material member being operatively positioned such that, when activated, the second shape memory material member directly contacts an underside of the seat pan to cause the entire seat pan to tilt in a second lateral direction, whereby the seat cushion tilts in the second lateral direction, and
when not activated, the second shape memory material member becomes slack and does not substantially engage the seat pan, …
However in the same field of endeavor, Gross teaches a seat assembly comprises a seat back pivotably connected to a seat base, a tilt pan pivotably connected to the seat base, pivotable over a travel range between a lower position and a raised position, and a biasing device positioned between the tilt pan and the seat base (Abstract) and more specifically:
…
a seat pan (Fig. 1 Element 20; Paragraph [0014], i.e. tilt pan), the seat cushion being at least partially supported by the seat pan (Paragraph [0019], i.e. cushion); and
a seat frame, the seat pan being at least partially supported by the seat frame (Fig. 1 Element 20; Paragraph [0014], i.e. Gross teaches the seat pan explicitly while Lawall above disclose a seat frame…);
a first shape memory material member located between the seat pan and the seat frame (Fig. 1 Element 20; Paragraph [0014], i.e. Gross teaches the seat pan explicitly while Lawall above discloses “a first memory shape material member…”),
the first shape memory material member being operatively positioned such that, when activated, the first shape memory material member becomes taut and directly contacts an underside of the seat pan to cause the entire seat pan to tilt… (Fig. 1 Paragraph [0014], i.e. Gross teaches a biasing device such as an inflatable airbag causing the entire seat pan to tilt by directly contacting the underside of the seat pan upon activation. Lawall above discloses “the first material member…”), and
when not activated, the first shape memory material member becomes slack and does not substantially engage the seat pan (Fig. 1 Element 20; Paragraph [0014], i.e. Gross teaches the seat pan explicitly while Lawall above discloses “when not activated…”), …
a second shape memory material member located between the seat pan and the seat frame (Fig. 1 Element 20; Paragraph [0014], i.e. Gross teaches the seat pan explicitly while Lawall above discloses “a second memory shape material member…”),
the second shape memory material member being operatively positioned such that, when activated, the second shape memory material member becomes taut and directly contacts an underside of the seat pan to cause the entire seat pan to tilt… (Fig. 1 Paragraph [0014], i.e. Gross teaches a biasing device such as an inflatable airbag causing the entire seat pan to tilt by directly contacting the underside of the seat pan upon activation. Lawall above discloses “the second material member…”), and
when not activated, the second shape memory material member becomes slack and does not substantially engage the seat pan (Fig. 1 Element 20; Paragraph [0014], i.e. Gross teaches the seat pan explicitly while Lawall above discloses “when not activated…”), …
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Lawall to incorporate …a seat pan, the seat cushion being at least partially supported by the seat pan; and a seat frame, the seat pan being at least partially supported by the seat; a first shape memory material member located between the seat pan and the seat frame, the first shape memory material member being operatively positioned such that, when activated, the first shape memory material member becomes taut and directly contacts an underside of the seat pan to cause the entire seat pan to tilt…, and when not activated, the first shape memory material member becomes slack and does not substantially engage the seat pan, …a second shape memory material member located between the seat pan and the seat frame, the second shape memory material member being operatively positioned such that, when activated, the second shape memory material member becomes taut and directly contacts an underside of the seat pan to cause the entire seat pan to tilt…, and when not activated, the second shape memory material member becomes slack and does not substantially engage the seat pan, …, as taught by Gross. Doing so would allow the seat occupant with active suspension, in the sense that as the weight of the occupant pushes down on the seat assembly, the tilt pan will flex somewhat providing constant support, as recognized by Gross (Paragraph [0020]).
The combination of Lawall and Gross does not teach:
…
the first shape memory material member being operatively positioned such that, when activated, the first shape memory material member becomes taut and directly contacts an underside of the seat pan to cause the entire seat pan to tilt in a first lateral direction, whereby the seat cushion tilts in the first lateral direction, and
…
the second shape memory material member being operatively positioned such that, when activated, the second shape memory material member becomes taut and directly contacts an underside of the seat pan to cause the entire seat pan to tilt in a first lateral direction, whereby the seat cushion tilts in the first lateral direction, and
…
However in the same field of endeavor, Takeda teaches a tilt angle control unit is configured to increase the tilt angle of the seat surface with respect to the lateral (Abstract) and more specifically:
…
a seat frame, the seat pan being at least partially supported by the seat frame (Paragraph [0125]);
…
the first shape memory material member being operatively positioned such that, when activated, the first shape memory material member becomes taut and directly contacts an underside of the seat pan to cause the entire seat pan to tilt in a first lateral direction, whereby the seat cushion tilts in the first lateral direction (Paragraphs [0006] and [0114], i.e. Takeda teaches tilting the seat pan in lateral directions in response to vehicle sensors. Lawall and Gross above teach tilting the entire seat pan by directly contacting the underside of the seat pan and using shape memory material members in response to vehicle sensors), and
…
the second shape memory material member being operatively positioned such that, when activated, the second shape memory material member becomes taut and directly contacts an underside of the seat pan to cause the entire seat pan to tilt in a first lateral direction, whereby the seat cushion tilts in the first lateral direction (Paragraphs [0006] and [0114], i.e. Takeda teaches tilting the seat pan in lateral directions in response to vehicle sensors. Lawall and Gross above teach tilting the entire seat pan by directly contacting the underside of the seat pan and using shape memory material members in response to vehicle sensors), and
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Lawall to incorporate …a seat frame, the seat pan being at least partially supported by the seat frame; …the first shape memory material member being operatively positioned such that, when activated, the first shape memory material member becomes taut and directly contacts an underside of the seat pan to cause the entire seat pan to tilt in a first lateral direction, whereby the seat cushion tilts in the first lateral direction, and… the second shape memory material member being operatively positioned such that, when activated, the second shape memory material member becomes taut and directly contacts an underside of the seat pan to cause the entire seat pan to tilt in a first lateral direction, whereby the seat cushion tilts in the first lateral direction, and…, as taught by Takeda. Doing so would enable a driver to intuitively recognize a lane departure of their vehicle better than a conventional lane departure prevention assist system, which typically warns the driver of a lane departure by vibrating the steering system in response to a change in steering torque or the like, which can be difficult for the driver to intuitively recognize what the warning is about, as opposed to tilting their seat in response, as recognized by Takeda (Paragraphs [0004] and [0005]).

Regarding claim 2, the combination of Lawall, Gross, and Takeda teaches the system of claim 1. The combination of Lawall, Gross, and Takeda further teaches:
further including:
one or more power sources operatively connected to the first shape memory material member and the second shape memory material member (Lawall: Paragraphs [0063] and [0064]); and
one or more processors operatively connected to control a supply of electrical energy from the one or more power sources to the first shape memory material member and the second shape memory material member (Lawall: Paragraph [0063] and [0064]),
wherein the one or more processors are programmed to initiate executable operations comprising (Lawall: Paragraphs [0063] and [0064]):
determine, based on sensor data acquired by one or more sensors, whether a seat activation condition is met (Lawall: Paragraphs [0063] and [0064]); and
responsive to determining that the seat activation condition is met, causing electrical energy to be supplied to one of the first shape memory material member or the second shape memory material member from the one or more power sources (Lawall: Paragraphs [0063] and [0064]; Takeda: Paragraphs [0006] and [0114], i.e. Lawall discloses activating both shape memory material members. Takeda teaches tilting a vehicle seat by using left and right height adjusting mechanisms independently),
whereby one of the first shape memory material member or the second shape memory material member is activated (Lawall: Paragraphs [0063] and [0064]; Takeda: Paragraphs [0006] and [0114], i.e. Lawall discloses activating both shape memory material members. Takeda teaches tilting a vehicle seat by using left and right height adjusting mechanisms independently).
The motivation to combine the references is the same as for claim 1 above.

Regarding claim 12, the combination of Lawall, Gross, and Takeda teaches the system of claim 1. Lawall further discloses:
wherein, when the first shape memory material member or the second shape memory material member is deactivated, the first shape memory material member or the second shape memory material member disengages the seat pan to cause the seat pan to substantially returns to a non-activated configuration (Paragraph [0068]),
whereby the seat cushion substantially returns to a non-activated condition (Paragraph [0068]).

Regarding claims 13 and 16, the claims recite analogous limitations to claims 1 and 2, and therefore are rejected on the same premise.
Regarding claim 13, the combination of Lawall, Gross, and Takeda further teaches:
…
responsive to determining that the seat activation condition is no longer met, causing one of the first shape memory material member or the second shape memory material member to be deactivated so as to become slack and to substantially disengage from the seat pan (Gross: Fig. 1 Element 20; Paragraph [0014], i.e. tilt pan) to cause the seat pan to substantially return to a non-tilted orientation (Lawall: Fig. 2b; Paragraphs [0014], [0038], and [0068], i.e. return to an original state once a threshold is no longer met and actuation of the element no longer occurs so it becomes slack or otherwise not taut).
The motivation to combine the references is the same as for claim 1 above.

Claim 3-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lawall, Gross, and Takeda, as applied to claims 2 and 13 above, in view of Sugiyama (US 2016/0221475; published 08/04/2016; already or record).

Regarding claim 3, the combination of Lawall, Gross, and Takeda teaches the system of claim 2. The combination of Lawall, Gross, and Takeda does not teach:
further including one or more sensors operatively connected to the one or more processors,
wherein the one or more sensors are configured to acquire sensor data about vehicle speed or steering wheel angle, and wherein the seat activation condition is a vehicle speed threshold or a steering angle threshold.
However in the same field of endeavor, Sugiyama teaches a vehicle seat apparatus includes a seat, an actuator, and a controller in which a posture control unit exercises a seat posture control over the actuator based on a lateral acceleration and a steering velocity (Abstract) and more specially: 
further including one or more sensors operatively connected to the one or more processors (Paragraph [0057]),
wherein the one or more sensors are configured to acquire sensor data about lateral acceleration, and wherein the seat activation condition is a lateral acceleration threshold (Paragraph [0059], i.e. vehicle steering velocity is vehicle speed).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have further modified the disclosure of Lawall to incorporate further including one or more sensors operatively connected to the one or more processors, wherein the one or more sensors are configured to acquire sensor data about vehicle speed or steering wheel angle, and wherein the seat activation condition is a vehicle speed threshold or a steering angle threshold, as taught by Sugiyama. Doing so would allow for the seat to securely hold on to an occupant in the case of certain vehicle situations which require such, e.g. sudden lateral acceleration of a vehicle (Paragraphs [0004]-[0005]).

            Regarding claim 4, the combination of Lawall, Gross, and Takeda teaches the system of claim 2. The combination of Lawall, Gross, and Takeda does not teach: further including one or more sensors operatively connected to the one or more processors, wherein the one or more sensors are configured to acquire sensor data about lateral acceleration, and wherein the seat activation condition is a lateral acceleration threshold.
             However in the same field of endeavor, Sugiyama teaches:
             further including one or more sensors operatively connected to the one or more processors (Paragraph [0056]),
            wherein the one or more sensors are configured to acquire sensor data about lateral acceleration, and wherein the seat activation condition is a lateral acceleration threshold (Paragraph [0059]).
The motivation to combine the references is the same as claim 3 above.

Regarding claim 14, the claim recites analogous limitations to claims 1-3, and therefore is rejected on the same premise.

Regarding claim 15, the claim recites analogous limitations to claims 1-2 and 4, and therefore is rejected on the same premise.

Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./
Examiner, Art Unit 3663
           
/THOMAS E WORDEN/Primary Examiner, Art Unit 3663